Citation Nr: 1714000	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  12-12 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to restoration of a 60 percent rating for service-connected asthma.

2.  Entitlement to increased ratings for service-connected asthma, currently assigned "staged" ratings of 60 percent prior to June 23, 2008 and 30 percent from that date.

3.  Entitlement to an effective date prior to September 21, 2005 for an award of a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from June 1974 to June 1977.  These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2008 and March 2010 rating decisions of the Portland, Oregon Department of Veteran Affairs (VA) Regional Office (RO) that, in pertinent part, reduced the rating for asthma from 60 to 30 percent and awarded an earlier effective date of September 21, 2005 for TDIU.  The case was previously remanded by another Veterans Law Judge (VLJ) in July 2015; it is now before the undersigned.

The issue of entitlement to an increased rating for asthma is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In December 2005, the AOJ awarded an increased 60 percent rating, effective September 28, 2001, for service-connected asthma based, essentially, on a finding that the Veteran required daily use of a systemic (oral or parenteral) corticosteroid as contemplated by the criteria for that rating.

2.  In a September 2008 rating decision, the AOJ reduced that rating from 60 to 30 percent (and also granted TDIU from January 26, 2006); at that time, the 60 percent rating had been in effect for more than five years.

3.  Medical evidence in the record at the time of, and since, the September 2008 reduction consistently shows the Veteran has not required any systemic (oral or parenteral) corticosteroids since December 2005; has not required at least monthly visits to a physician for required care of exacerbations; and has not had pulmonary function tests showing FEV-1 of 40 to 55 percent of predicted values or FEV-1/FVC ratio of 40 to 55 percent.

4.  The Veteran's original September 21, 2005 claim alleging his asthma rendered him unemployable was received during the pendency of an underlying claim for increased rating; therefore, it was part and parcel of that claim, which was received on February 2, 2005.

5.  The evidence reasonably shows that the Veteran's service-connected disabilities rendered him unable to obtain or follow substantially gainful employment from February 2, 2004 (one year before his increased rating claim was received).


CONCLUSIONS OF LAW

1. The September 2008 reduction of the rating for asthma from 60 to 30 percent was proper; the criteria for restoration of a 60 percent rating for such disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.105, 3.344, 4.2, 4.10, 4.97, Diagnostic Code (Code) 6602 (2016).

2.  An earlier effective date of February 2, 2004 is warranted for the Veteran's TDIU rating.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits, and applies to the instant claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Inasmuch as this decision grants the claim seeking an earlier effective date for TDIU and remands the increased rating claim, there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist omission is harmless.

With respect to the Veteran's appeal of the September 2008 reduction, VA's governing regulations provide for unique notification and due process requirements that will be discussed as part of the substantive analysis below.  See 38 C.F.R. § 3.105.  Thus, the provisions of the VCAA do not apply to that matter.

Nonetheless, the Board notes that the Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The reduction on appeal was based on a review of the Veteran's treatment records and an April 2008 VA examination (with June 2008 addendum).  Since then, additional VA examinations evaluating the Veteran's asthma were conducted in November 2009 and October 2015.  Together, these examinations adequately describe the severity, impairment, and treatment associated with the Veteran's asthma to allow for application of the relevant rating criteria.  Moreover, the Board notes that, while post-reduction evidence may certainly be relevant in the context of evaluating whether the Veteran's asthma has, indeed, improved, the analysis in such a claim is primarily focused on the evidence available to the AOJ at the time the reduction was implemented.  See 38 C.F.R. § 3.344 (providing that ratings for diseases subject to temporary or episodic improvement may not be reduced based on a single examination, except where "all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated"); but see Dofflemeyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992) (holding that "after-the-fact justification cannot resurrect a flawed rating" if the original decision was "in derogation of the regulations promulgated by the Secretary").

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.


Propriety of Reduction

Under 38 C.F.R. § 3.105(e), when a reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Unless otherwise provided in paragraph (i) of this section, if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.

Furthermore, 38 C.F.R. § 3.344 provides additional requirements for ratings that, as here, have been in effect for five or more years.  Specifically, examinations less full and complete than those on which payments are authorized or continued will not be used as a basis of reduction.  Moreover, ratings on account of diseases subject to temporary or episodic improvement (e.g., bronchial asthma) will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  VA must also ensure that the evidence makes reasonably certain that any material improvement will be maintained under the ordinary conditions of life. 

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

The Veteran's asthma is rated under Diagnostic Code 6602, under which a 30 percent rating is warranted for pulmonary function tests (PFTs) showing FEV-1 values of 56 to 70 percent of predicted values, or; FEV-1/FVC ratio of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication.  A higher 60 percent rating is warranted for FEV-1 of 40 to 55 percent of predicted values, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  38 C.F.R. § 4.97, Code 6602.  In addition, the Board notes that, when evaluating based on PFTs, VA is to use post-bronchodilator results unless the post-bronchodilator results were poorer than pre-bronchodilator results, in which case the latter should be used instead.  38 C.F.R. § 4.96(d)(5).  When there is a disparity between the results of different PFTs (e.g., FEV-1, FVC, or FEV-1/FVC) such that the evaluation would be different depending on which test was used, the Board must use the test result that the examiner states most accurately reflects the level of disability.  38 C.F.R. § 4.96(d)(6).

Procedurally, it is clear that the AOJ did not provide the notice and response time required by 38 C.F.R. § 3.105(e).  However, the September 2008 rating decision implementing the reduction (effective June 23, 2008) also granted the Veteran TDIU from January 26, 2006.  Thus, the Veteran's effective rating for compensation purposes actually increased as a result of the September 2008 decision.  Therefore, the provisions of 38 C.F.R. § 3.105(e) do not apply, and the Board will proceed to discuss whether the evidence reasonably shows material improvement that may be sustained under the ordinary conditions of life warranting a reduction.

At the outset, the Board notes that the December 2005 decision awarding a 60 percent rating for asthma was explicitly based solely on the fact that the Veteran used Flunisolide, a corticosteroid, to treat his asthma.  In fact, the AOJ expressly indicated at that time that the Veteran's PFT results did not warrant a higher rating.  Therefore, although the AOJ did not make an explicit finding to this effect, it is presumed that the Veteran's requisite daily use of Flunisolide was deemed to satisfy the criteria for a 60 percent rating requiring "intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids."  38 C.F.R. § 4.97, Code 6602.  

The August 2005 examination report referenced in the December 2005 decision noted that the Veteran used four oral inhalers (Flunisolide, Formoterol, Cromolyn, and Albuterol) to control his asthma.  He felt he would be unable to do anything without all four medications, alleging that he would be "nearly completely incapacitated and would have to stay in the house fairly sedentary all the time just to control his breathing."  He reported an occasional cough without sputum or hemoptysis.  He reported he could not walk more than 200 yards without stopping for shortness of breath if he did not use inhalers.  He also said he cannot carry anything, and could "hardly be active at all."  He had no memory of going to the hospital for asthma attacks or having such severe shortness of breath that he needed assistance of that type.  The examiner noted that May 2005 prebronchodilator PFTs showed FVC at 94 percent of predicted values, FEV-1 at 73 percent, and a FEV-1/FVC ratio of 57 percent.  However, postbronchodilator PFTs showed FVC at 97 percent, FEV-1 at 95 percent, and a FEV-1/FVC ratio of 72 percent.  

The Veteran's VA treatment records show he was prescribed Flunisolide for both nasal allergies and asthma until at least June 22, 2006.  However, on July 2006 VA examination, the examiner noted his active outpatient medications for breathing problems included Mometasone (which replaced Flunisolide in this capacity), Cromolyn, Levalbuterol, and Formoterol.  Although it appears Flunisolide was still being used, the prescription specifically notes that it was used to treat nasal allergies rather than breathing difficulties.  The Veteran said if he left the house without one of the two inhalers that he took for "rescue during the day" he has to limit his activity while he is out to prevent himself from needing one of those inhalers.  This caused him to be anxious and he said he "nearly panics if he does not have rescue inhaler with him at all times."  He denied being hospitalized for shortness of breath or having any asthma attacks.  However, he did report chronic shortness of breath and tightness in the chest.  He said he had been using inhaled steroids for about ten years without side effects.  Pre-bronchodilator PFTs showed FVC at 105 percent of predicted values, FEV-1 at 98 percent, and a FEV-1/FVC ratio of 68 percent.  Post-bronchodilator PFTs found FVC at 103 percent of predicted values, FEV-1 at 102 percent, and a FEV-1/FVC ratio of 73 percent.  

On April 2008 VA examination, the Veteran said he could walk one block without stopping to use his inhaler.  He could also walk up the five steps of his front porch without stopping due to shortness of breath.  He doubted he could walk a full flight of stairs without stopping due to shortness of breath, and had not walked up a flight of stairs in years.  He denied any asthma attacks at the time, but said he doesn't go anywhere or do much because of his shortness of breath.  He continued to use the same four inhalers (Cromolyn, Mometasone, Formoterol, and Albuterol).  He denied taking any steroids other than inhaled steroids in over ten years.  He also denied taking any antibiotics for upper respiratory infections in over ten years or any emergency room or primary care visits in the prior three years for upper respiratory infection symptoms.  The examiner noted no episodes of incapacitation in the prior year.  The Veteran said he had to schedule his life around his breathing ability and perform tasks in short bursts.  He said he would do things more in the morning because he becomes fatigued in the afternoons due to sleep apnea.  He could not go anywhere without at least one inhaler because he would develop panic and possible panic attacks.  He said his breathing and finances severely limited his activities.  On examination, he had to stop twice for coughing while walking 250 yards.  He also had to use his inhaler once.  Prebronchodilator PFTs found FVC at 99 percent of predicted values, FEV-1 at 92 percent, and a FEV-1/FVC ratio of 68 percent.  Postbronchodilator PFTs found FVC at 103 percent of predicted values, FEV-1 at 102 percent, and a FEV-1/FVC ratio of 72 percent.  

A June 2008 addendum opinion clarified that the Veteran did take corticosteroids (specifically, Mometasone), but that such was inhaled and not systemic.  She further explained that the Veteran was "steroid-dependent," but did not risk adrenal insufficiency with withdrawal of his inhaled steroids as he would with systemic steroids.  The examiner also noted that he visited his primary care physician annually to keep his inhaler prescriptions active, but had not had to seek medical care for acute events in the prior few years.  

On November 2009 VA examination, the Veteran said he experienced dyspnea on exertion and felt he would be short of breath at rest without using his inhalers.  The examiner noted four oral inhalers were prescribed for asthma at the time (Albuterol, Cromolyn, Formoterol, and Mometasone).  He reported asthmatic attacks two to four times a month, despite regular inhaler use.  However, he did not require intermittent courses of systemic (oral or parenteral) corticosteroids or at least monthly visits to a physician for required care of exacerbations of asthma.  The examiner noted that the Veteran was "very compliant with his medication regimen, and is thus able to control exacerbations to some extent."  He apparently visited his primary care physician annually to keep his inhaler prescriptions active.  The examiner noted no episodes of incapacitation in the prior year.  Pre-bronchodilator PFTs found FVC at 98 percent; FEV-1 at 94 percent; and a FEV-1/FVC ratio of 69 percent.  Post-bronchodilator PFTs found FVC at 100 percent; FEV-1 at 99 percent; and a FEV-1/FVC ratio of 71 percent.  

March 2010 VA treatment records show the Veteran reported lifelong dyspnea and exercise intolerance.  Specifically, he reported dyspnea whenever he would sweat, which the provider noted suggested it occurred with exertion.  However, the provider noted that multiple prior PFTs had been normal, except for some small airway disease without progression.  A PFT at that time showed prebronchodilator FVC at 94 percent of predicted values; FEV-1 at 80 percent of predicted values; and a FEV-1/FVC ratio of 77 percent.  Post-bronchodilator testing showed FVC at 99 percent of predicted values; FEV-1 at 98 percent of predicted values; and a FEV-1/FVC ratio of 72 percent.

In April 2014, VA active outpatient medication lists indicate the Veteran ceased the previous four inhalers (Mometasone, Cromolyn, Formoterol, and Levalbuterol) and began using just two inhalers (Budesonide and Albuterol).  Records indicate he used those until at least October 2015.  On October 2015 VA examination, the examiner noted his asthma required daily use of inhalational bronchodilators, but did not require the use of oral or parenteral steroids or oral bronchodilators.  He also denied requiring the use of an emergency room or urgent care for his asthma in the prior year.  He did not cough up sputum or wake up with dyspnea during the night.  His dyspnea was worse during allergy season and when there is smoke in the air from regional fires.  The Veteran denied requiring oral bronchodilators, antibiotics, or outpatient oxygen therapy to treat his asthma.  He had not had any asthma attacks with episodes of respiratory failure in the prior 12 months or visited the doctor for required care of exacerbations.  There were no scars related to his asthma and the examiner noted no other pertinent physical findings.  Post-bronchodilator PFTs showed FVC at 96 percent of predicted values, FEV-1 at 92 percent of predicted values, and a FEV-1/FVC ratio of 100 percent.  Pre-bronchodilator PFTs showed FVC at 91 percent of predicted values, FEV-1 at 82 percent of predicted values, a FEV-1/FVC ratio of 90 percent.  The examiner felt the FEV-1 tests most accurately reflected the Veteran's level of disability.  

As noted above, the only basis for the December 2005 award of a 60 percent rating was a finding that the prescription of Flunisolide constituted a corticosteroid consistent with the type of systemic (oral or parenteral) corticosteroid contemplated by the criteria of a 60 percent rating, though the AOJ never specifically identified it as such.  Notably, the evidence since the August 2005 VA examination, upon which that decision was based, consistently shows that (1) the Veteran has not had PFT results consistent with a 60 percent rating (i.e., FEV-1 and FEV-1/FVC values were all greater than 55 percent); and (2) his asthma did not require at least monthly visits to a physician for required care of exacerbations.  Thus, the question of whether the Veteran's asthma has materially improved in a manner that is sustainable under the ordinary conditions hinges on whether the nature of his asthma medications has changed.

To that end, the Board notes that VA treatment records show the Veteran continued to use Flunisolide through June 2006.  An active VA outpatient medication list dated June 22, 2006 specifically notes that Flunisolide was to be taken for asthma as well as for nasal allergies.  By the July 2006 VA examination, his active VA outpatient medication noted that Flunisolide was only prescribed for nasal allergies, and Mometasone was prescribed to replace Flunisolide to treat breathing difficulties.  The April 2008 VA examination report (with June 2008 addendum) clearly indicates that the four medications the Veteran was taking at that time (Mometasone, Cromolyn, Formoterol, and Levalbuterol) are not systemic steroids.  Therefore, even assuming arguendo that the Veteran did require intermittent use of systemic corticosteroids at the time of the December 2005 decision, it was no longer used to treat his asthma by the time of the September 2008 reduction.  Moreover, VA records show the Veteran continued to use those same four non-systemic medications (Mometasone, Cromolyn, Formoterol, and Levalbuterol) until late March 2014 and thereafter used Albuterol and Budesonide until at least October 2015.  The October 2015 examiner indicated that the Veteran did not require oral or parenteral steroids at that time.  Thus, the post-reduction evidence clearly indicates that systemic (oral or parenteral) corticosteroid therapy was not needed for roughly six years since the September 2008 reduction.  Consequently, notwithstanding the fact that the AOJ only had one examination report with an addendum opinion available at the time of the reduction on appeal, the totality of the evidence clearly warrants a conclusion that the Veteran's asthma has improved to the extent that any prior need for systemic therapy has long since subsided.  

Accordingly, the preponderance of the evidence shows the Veteran's asthma has undergone sustained improvement, and the September 2008 reduction was both procedurally and substantively proper.  As such, the benefit of the doubt rule does not apply, and the appeal in this matter must be denied.

TDIU

The Veteran contends that an effective date prior to September 21, 2005 is warranted for TDIU.  

A claim for TDIU is essentially a claim for an increased rating, and the effective date of an award based on a claim for increase shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 3.400(o)(1).  However, the effective date for an increased rating may also be granted prior to the date of claim if it is factually ascertainable that an increase in disability occurred within one year prior to the date of claim.  38 U.S.C.A. § 5110 (b)(2); 38 C.F.R. §§ 3.400 (o)(1)-(2); see Harper v. Brown, 10 Vet. App. 125, 126 (1997).  Notably, a "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  38 C.F.R. § 3.155(a).

Here, the Board notes that the Veteran's current effective date, September 21, 2005, is based on the date that VA first received a claim alleging unemployability due to service-connected disability.  The correspondence in question alleged that the Veteran was rendered unemployable due, in part, to his service-connected asthma.  Prior to that, however, there is no evidence of any adjudications or allegations related to TDIU.  In so finding, the Board acknowledges that the Veteran has indicated, in a March 2010 statement, that he had previously applied for nonservice-connected pension, and that such applications implicitly alleged that his service-connected asthma rendered him unemployable.  Unfortunately, that characterization is not consistent with the actual evidence of record.  First, the Board notes that claims for nonservice-connected pension are obviously related to the effect of nonservice-connected disabilities.  Moreover, a review of the record shows that the Veteran applied for nonservice-connected pension in 1993, 1994, and 1998.  On none of these occasions did the Veteran suggest that his asthma (or any other disability) contributed to unemployability.  In fact, his claims simply indicated he sought entitlement to a pension without offering any further allegation or argument.  Furthermore, each of those claims was accompanied by separate claims seeking service connection for, among other things, a respiratory or lung disability related to chlorine gas inhalation in service.  Notably, that is the exact basis upon which asthma was eventually service-connected in August 1999.  Therefore, there is no reasonable basis for reading an implicit allegation that his asthma (for which he sought service connection) was also a factor contributing to his unemployability underlying his claim for nonservice-connected pension, as substantiation of the former claim would preclude consideration of asthma as part of the latter claim.  Thus, even reading the evidence incredibly liberally, there is no indication that the Veteran had submitted any formal or informal claims seeking TDIU prior to September 2005.

However, it is worth noting that the September 2005 correspondence was submitted during the pendency of a February 2, 2005 claim seeking an increased rating for his service-connected asthma.  Therefore, given he specifically alleged that his unemployability was due, in part, to the disability for which an increased rating was sought, the Board finds that TDIU claim must be considered as part and parcel of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).  Consequently, the proper date of claim for purposes of this analysis must be the date the underlying increased rating claim was received-February 2, 2005-and the period on appeal begins one year before that date (February 2, 2004) and extends to the currently assigned effective date (September 21, 2005).  

TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).  Here, during the relevant period on appeal, the Veteran was service connected for asthma (rated 60 percent throughout the period) and dysthymic disorder (rated 70 percent from February 2, 2005).  Thus, he certainly meets the schedular criteria for TDIU.  Consequently, the substantive question that must be resolved here is whether it is factually ascertainable, in the totality of the evidence, that the Veteran's service-connected asthma and dysthymic disorder rendered him unable to secure or follow substantially gainful employment between February 2, 2004 and September 21, 2005.

As an initial matter, the Board notes that no examinations or medical evaluations were conducted during the period on appeal that speak to the occupational impact of the Veteran's various disabilities.  However, VA examinations were conducted in July 2006, April 2008, and May 2008 that specifically address the effect of his asthma and dysthymic disorder on his ability to work.  Although these were conducted after the period on appeal, the fact that asthma was rated as 60 percent disabling from September 28, 2001 to June 23, 2008 and dysthymic disorder has been consistently rated 70 percent disabling since February 2, 2005 indicates such disabilities caused roughly the same degree of disability and impairment during the period on appeal as they did at the time of those examinations.  Thus, they remain insightful with respect to, and indeed are the only available evidence that might shed light on, the impact of the Veteran's service-connected disabilities on his ability to work between February 2, 2004 and September 21, 2005.

The July 2006 VA examination report indicates that the Veteran was "very limited by his asthma" and needed to use inhalers throughout the day.  He was found unable to be "very physically active due to activity creating increased [shortness of breath] and chest tightness."  The examiner opined that any employment requiring lifting, walking fast, walking distances, or other significant exertion could not be tolerated.  Sedentary work was felt to be precluded because of a prior hip replacement.  The Veteran also reported difficulty with hearing on the phone, spelling, reading, and writing, and it was felt he would have significant difficulty with sedentary employment due to such problems.  

On April 2008 VA examination, the Veteran said he could walk one block without stopping to use his inhaler.  He could also walk up the five steps of his front porch without stopping due to shortness of breath.  However, he doubted whether he could walk a full flight of stairs without stopping, and indicated he had not done so in years.  The Veteran also said he had to schedule his life around his breathing problems and perform tasks in short bursts.  He said he could not go anywhere without at least one inhaler because he would develop panic symptoms and, possibly, panic attacks.  On examination, he had to stop twice for coughing while walking 250 yards and once to use his inhaler.  The examiner opined that the Veteran's asthma would prevent him from performing any employment that required any walking over about one block at any pace, or from walking at a rapid pace for even shorter distances.  He would also be precluded from performing jobs involving climbing, lifting more than 20 pounds, or exposure to dust allergens, smoke, stress, and possibly smells from cleaning solvents and perfumes.  Therefore, she felt he could not perform any physical or sedentary employment where he might be exposed to allergens, dust, smoke, or other agents.  It was also felt likely that he would have difficulty with talking rapidly or for long periods, as is required with many phone-based jobs, due to his shortness of breath.  

On May 2008 VA psychiatric examination, the examiner opined that the Veteran's dysthymic disorder caused depression and repression that was worsened by his asthma and rendered him unable to take on tasks where he might fail, and thus rendered him unemployable, particularly when combined with underlying personality problems.

Together, these examination reports suggest that the Veteran's asthma and dysthymic disorder were, independently of one another, productive of symptoms and impairment so severe as to render them unable to perform physical or sedentary employment.  While the April 2008 VA examiner did not explicitly rule out all physical work, the findings reasonably show that he would be unable to engage in any kind of significant physical work.  Similarly, the fact that the Veteran could not work in environments where he would be exposed to allergens, dust, smoke, stress, or even smells from cleaning solvents and perfumes is exclusive of nearly all reasonable sedentary work environments.  Even the most fastidiously maintained workplaces would find it difficult to exclude exposure to such a wide array of relatively common irritants.  Moreover, it is nearly inconceivable that any workplaces could reasonably (or legally) regulate employees' use of perfume.  Essentially, the examiner's findings suggest the Veteran would need a work environment or circumstance more or less tailored specifically for his needs.  

Notably, while the July 2006 examination report suggests that difficulties in a sedentary position are related to nonservice-connected problems (e.g., a total hip replacement and difficulty hearing on the phone), such finding does not indicate that the Veteran's asthma does not contribute to his unemployability.  Even if it did, however, the Board notes that the evidence would essentially be in relative equipoise as to whether asthma prevented the Veteran from engaging in both physical and sedentary work.  In addition, while the July 2006 examiner is correct in noting that difficulty with reading, spelling, and writing are not manifestations of asthma, such factors are related to the Veteran's education and training and, in tandem with the fact that he has only a high school education and prior experience in physical work, further suggest that he would be unable to pursue sedentary employment.  This is compounded upon by the fact that his dysthymic disorder has also been found to preclude any work in which he might fail, which surely encompasses nearly every job imaginable.  

In light of the above, the Board finds the evidence reasonably shows that, considering his education and experience, the severity of the Veteran's asthma, alone, rendered him unemployable from February 2, 2004 onwards, and that his dysthymic disorder compounded upon such impairment from February 2, 2005.  Accordingly, the evidence is at least in relative equipoise as to whether an effective date of February 2, 2004 is warranted for the award of TDIU.  Therefore, all remaining reasonable doubt is resolved in the Veteran's favor, and the appeal seeking an earlier effective date for TDIU must be granted.


ORDER

The appeal seeking restoration of a 60 percent rating for service-connected asthma is denied.

An earlier effective date of February 2, 2004 for the award of TDIU is granted.


REMAND

The Veteran's most recent VA treatment records associated with his file are dated in September 2015 (just before his most recent VA examination in October 2015).  As over a year has passed since that examination, a contemporaneous examination is needed to determine the current severity of the Veteran's asthma.  In addition, a review of the medical evidence also shows that the Veteran receives continuing, regular care from VA providers for his asthma.  Any updated records of such treatment are constructively of record, likely to contain information pertaining to the current severity of his asthma, and must be secured.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated records of all VA and adequately identified private treatment the Veteran has received for his asthma.

2. Then, arrange for a respiratory diseases examination of the Veteran to determine the current severity of his service-connected asthma.  The entire record must be examined in conjunction with the examination and all tests or studies deemed necessary must be completed.  The examination report must include the results of pulmonary function tests.  

In addition, the examiner should note whether the Veteran has had asthma attacks (and if so, their frequency); whether he has required physician visits for care of exacerbating episodes of asthma (and if so, their frequency); and whether he has required the use of systemic (oral or parenteral) corticosteroids, high-dose corticosteroids, or immunosuppressive medications (and if so, their frequency).  

A detailed rationale is requested for all opinions provided.  Specifically, if any asthma medications are felt not to be systemic (oral or parenteral) corticosteroids, high-dose corticosteroids, or immuno-suppressive medications, the examiner must explain those findings.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

3. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


